DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10, 12, and 19 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Sawamoto (JP 2006162700 A).
	Re claim 1, Sawamoto teaches a lens system for image pickup (see abstract) comprising, in order from an object side: a first lens group that has negative refractive power and is fixed during focusing (see group G1, Figure 3); a second lens group that has positive refractive power and moves during focusing (see group G23, figure 3 this group only group moved for focusing);

a third lens group that has positive refractive power and is fixed during focusing (see group G4, figure 3); and a fourth lens group that has a stop disposed on the object side, is fixed during focusing, has positive refractive power, and is disposed closest to an image plane side (see groups G5-G7 which are considered one group in this rejection, further see stop S and figure 3),
wherein the first lens group includes a first lens with positive refractive power that is disposed closest to the object side (see lens L11).
	Re claim 2, Sawamoto teaches wherein the first lens group includes: a first sub-lens group that has negative refractive power and includes the first lens and a lens with negative refractive power disposed closest to an image plane side (see lenses L11 and L12); and a second sub-lens group that has negative refractive power and is disposed on the image plane side with a distance apart from the first sub-lens group (see lenses L13 and L14).
	Re claim 8, Sawamoto teaches wherein the first lens group includes a final lens with negative refractive power disposed closest to the image plane side and is composed of one lens or a cemented lens (see lens L14).
	Re claim 9, Sawamoto teaches wherein the second lens group is composed of a meniscus-type lens that is concave on the object side (see lens L21).
	Re claim 10, Sawamoto teaches wherein the second lens group is composed of a cemented lens composed, from the object side, of a lens with negative refractive power and a lens with positive refractive power.
	Re claim 12, Sawamoto teaches wherein the fourth lens group includes, in order from the object side, a first cemented lens composed of a lens with negative refractive power and a lens with positive refractive power and a second cemented lens composed of a lens with negative refractive power and a lens with positive refractive power (see G5 subgroup for this example).
	Re claim 19, Sawamoto teaches an image pickup apparatus comprising: the lens system according to any one of claims 1 to 18 claim 1; and an image pickup element disposed on an image plane side of the lens system (see abstract).

Allowable Subject Matter
Claims 3-7, 11, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This allowability is dependent on the resolution of double patenting issues raised below.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 3, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein a distance WO along an optical axis from a surface that is closest to the object side in the first sub-lens group to an image forming plane, a distance W1 along the optical axis from the surface that is closest to the object side to a surface that is closest to the image plane side in the first sub-lens group, and a distance along the optical axis from the surface that is closest to the object side in the first sub-lens group to a surface that is closest to the object side in the second sub- lens group satisfy following conditions: 0.05 < W1/W0 < 0.15 0.17 < W2/W0 < 0.29; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the first sub-lens group includes, in order from the object side, the first lens, a second lens that is a negative meniscus type and is convex on the object side, and a third lens that has negative refractive power and is concave on the object side.; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 5, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the second lens and the third lens are low anomalous dispersion lenses; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the second sub-lens group includes a negative meniscus lens that is concave on the object side; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the lens with positive refractive power in the cemented lens is a low anomalous dispersion lens; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the third lens group includes, from the object side, at least one lens with positive refractive power and a cemented lens that is disposed adjacent to the stop and is composed of a lens with positive refractive power and a lens with negative refractive power, and
the fourth lens group includes, from the object side, a first cemented lens that is disposed adjacent to the stop and is composed of a lens with negative refractive power and a lens with positive refractive power, a second cemented lens composed of a lens with negative refractive power and a lens with positive refractive power, a lens with negative refractive power, and a lens with positive refractive power; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the lens with negative refractive power in the first cemented lens in the fourth lens group is a lens with high anomalous dispersion and the lens with the positive refractive power is a low dispersion lens; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the lens with negative refractive power in the second cemented lens in the fourth lens group is a high dispersion lens and the lens with positive refractive power is a low dispersion lens, and an Abbe number vB42a of the lens with negative refractive power and an Abbe number vB42b of the lens with positive refractive power satisfy a following condition: 0.70 < vB42a/vB42b < 1.45; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 17, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein an effective radius G4B1iMH and a radius of curvature G4B1iMr of a cemented surface of the first cemented lens in the fourth lens group satisfy a following condition[[.]]: 0.65 < |G4B1MH/G4B1iMr| < 0.85. ; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein a radius of curvature R1 of a surface on the object side and a radius of curvature R2 of a surface on the image plane side of the first lens satisfy a following condition[[.]]: O <|R1/R2/< 0.2.; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2016184136 A:  Same structural limitations, does not include first positive lens
JP 2004325699 A:  Same structural limitations, does not include first positive lens
JP 2007140474 A:  Similar structure lens movement and first lens differ
JP 2007248840 A:  Similar structure does not include lens movement
US 7583448 B2:    Fourth zoom embodiment has same structural limitations first lens and lens movements are different
JP 2010271558 A:  The structure similar including first lens however third group is the wrong power
US 20110102906 A1: Similar structure including first lens and similar lens movement, however optical power of the second lens is wrong.
JP 2011123351 A:  Structure is nearly identical to claim language however the movements of the lenses are not consistent with applicant’s claims.  Potential 103 to independent claim.
US 20170168274 A1:  Structure is nearly identical to claim language however the movements of the lenses are not consistent with applicant’s claims.  Potential 103 to independent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-15, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16956766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same limitations for example the limitations of this application’s claim 1 are all present in claim 1 of 16956766.  This is also true of claim 6 which corresponds to claim 14.  Claim 7 corresponds to claim 15.  Claim 8 corresponds to claim 1.  Claim 9 corresponds to claim 14.  Claim 10 corresponds to claim 14.  Claim 11 corresponds to claim 5.  Claim 12 corresponds to claim 7.  Claim 13 corresponds to claim 8.  Claim 14 corresponds to claim 10.  Claim 15 corresponds to claims 5 and 12.  Claim 17 corresponds to claim 13.  Claim 19 corresponds to claim 16
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872